Al Hajj Maliki Almahdi (defendant) appeals from a judgment of the county court denying his petition under G. L. c. 211, § 3, in which he sought bail review. The Commonwealth has moved to dismiss the appeal as moot. We agree with the Commonwealth.
After the single justice denied relief, the defendant was released on personal recognizance. The charges against him were subsequently disposed of, one by a nolle prosequi and the other by dismissal after a continuance without a finding. G. L. c. 276, § 87. This renders his claim for bail review moot. See Allen v. Commonwealth, 449 Mass. 1020, 1020 (2007), citing LaChance v. Commonwealth, 437 Mass. 1013 (2002). To the extent that the defendant claims he is entitled to compensation for time spent in confinement, that claim is not properly before us and we express no view on its merits. A proper forum for such a claim would be a civil action commenced in the trial court.

Appeal dismissed.